STATE OF MICHIGAN

                            COURT OF APPEALS



ANNE MARIE HAZEN,                                                     UNPUBLISHED
                                                                      November 2, 2017
               Plaintiff-Appellant,

v                                                                     No. 337106
                                                                      Eaton Circuit Court
KEVIN ANTHONY PHILLIS,                                                LC No. 11-000549-DS

               Defendant-Appellee.


Before: BOONSTRA, P.J., and METER and GADOLA, JJ.

PER CURIAM.

        Plaintiff appeals as of right the order of the trial court granting a change in the custody of
the parties’ minor child. We reverse and remand.

        The parties in this case have never been married and have one child. In 2011, plaintiff
sought support for the then 18-month-old child by filing a complaint for support with the trial
court. The trial court thereafter entered an order awarding the parties joint legal custody of the
child, awarding plaintiff sole physical custody, awarding defendant parenting time to be
determined by agreement of the parties, and awarding no further child support beyond the Social
Security benefit designated for the child as a result of defendant’s receipt of Social Security
benefits. The order further provided that if the parties did not agree regarding parenting time,
either party was entitled to request a recommendation by the Friend of the Court (FOC)
regarding parenting time.

        The parties apparently continued a relationship until approximately September 2013. In
November 2013, defendant sought custody of the child alleging that plaintiff was not permitting
him parenting time. In February 2014, the trial court entered an order permitting defendant to
exercise parenting time in accordance with that County’s parenting time policy. In August 2015,
plaintiff again moved for child support from defendant. In October 2015, defendant again sought
custody of the child. In November 2015, the trial court entered an order adopting the stipulation
of the parties that plaintiff continue to have sole physical custody of the child, that defendant
have parenting time as specified in the order, being essentially alternate weekends, alternate
holidays, summer parenting time, and additional parenting time by agreement of the parties, and
that defendant pay child support to plaintiff.

        In May 2016, defendant once again sought custody of the child alleging that plaintiff was
not following the parenting-time schedule, but also alleging that plaintiff did not have stable
                                                 -1-
housing and that the child was not regularly attending school. The trial court referred the case to
the FOC for investigation. In August 2016, the FOC recommended that the custody arrangement
remain as ordered, that defendant receive additional parenting time, and that the matter be
reviewed again in February 2017.

        On September 11, 2016, plaintiff took the child to defendant’s home, apparently because
she had lost her housing and was living with friends and family. Defendant asserted that plaintiff
disappeared for several weeks thereafter. By contrast, plaintiff contended that she had only taken
the child to spend a few days with defendant while she obtained housing, but that defendant
thereafter refused to allow her to reclaim the child. Despite the differences in the parties’
versions of the facts, they appear to agree that plaintiff attempted to reclaim the child and
defendant refused to allow the child to return to plaintiff’s care even though the custody order in
place at that time granted plaintiff sole physical custody of the child.

        Upon further investigation, the FOC recommended that defendant be awarded sole
physical custody of the child, that the parties continue to share joint legal custody, and that
plaintiff be awarded parenting time. Plaintiff objected to the FOC recommendation.

        Following a hearing on the matter, the trial court issued its opinion and order on February
1, 2017, awarding the parties joint legal and joint physical custody of the child, with defendant
having primary physical custody of the child during the school year and plaintiff having primary
physical custody during the summer, with each party having parenting time when the child was
not in his or her primary custody. The trial court found that the child had an established
custodial environment with plaintiff, but that upon evaluation of the factors set forth in section
three of the Child Custody Act, MCL 722.23, defendant had met the burden of proving by clear
and convincing evidence that the custody change was in the child’s best interests. Plaintiff now
appeals from the order of the trial court.

        In a child custody dispute, this Court must affirm a custody order of the trial court
“unless the trial judge made findings of fact against the great weight of evidence or committed a
palpable abuse of discretion or a clear legal error on a major issue.” MCL 722.28. A trial court
clearly errs when it incorrectly chooses, interprets, or applies the law. Corporan v Henton, 282
Mich. App. 599, 605; 766 NW2d 903 (2009).

         Under the Child Custody Act, MCL 722.21 et seq., a trial court is authorized to award
custody and parenting time in a child custody dispute and has a duty to ensure the child’s
stability. Lieberman v Orr, 319 Mich. App. 68, 78; 900 NW2d 130 (2017). But the trial court is
only permitted to modify a previous custody order where proper cause or a change of
circumstances is demonstrated by a preponderance of the evidence. MCL 722.27(1)(c);
Lieberman, 319 Mich. App. at 81. MCL 722.27 provides, in relevant part:
       (1) If a child custody dispute has been submitted to the circuit court as an original
       action under this act or has arisen incidentally from another action in the circuit
       court or an order or judgment of the circuit court, for the best interests of the child
       the court may do 1 or more of the following:

                                              ***


                                                -2-
                (c) Subject to subsection (3), modify or amend its previous judgments or
       orders for proper cause shown or because of change of circumstances until the
       child reaches 18 years of age . . . The court shall not modify or amend its previous
       judgments or orders or issue a new order so as to change the established custodial
       environment of a child unless there is presented clear and convincing evidence
       that it is in the best interest of the child. The custodial environment of a child is
       established if over an appreciable time the child naturally looks to the custodian in
       that environment for guidance, discipline, the necessities of life, and parental
       comfort. The age of the child, the physical environment, and the inclination of
       the custodian and the child as to permanency of the relationship shall also be
       considered. . . . [Emphasis added.]

        Although the statute does not define the terms “proper cause” and “change of
circumstances,” this Court set forth the requisite standards for determining whether proper cause
or a change of circumstances has been shown sufficient to warrant the modification of a custody
order in Vodvarka v Grasmeyer, 259 Mich. App. 499, 510-514; 675 NW2d 847 (2004). See
Lieberman, 319 Mich. App. at 81. This Court in Vodvarka defined “proper cause” to mean, in
sum, “[t]he existence of an appropriate ground for legal action to be taken by the trial court. The
appropriate ground(s) should be relevant to at least one of the twelve statutory best interest
factors, and must be of such magnitude to have a significant effect on the child’s well-being.”
Vodvarka, 259 Mich. App. at 512. This Court in Vodvarka similarly defined “change of
circumstances” for the purposes of child custody to mean that “since the entry of the last custody
order, the conditions surrounding custody of the child, which have or could have a significant
effect on the child’s well-being, have materially changed. Again, not just any change will
suffice, for over time there will always be some changes in a child’s environment, behavior, and
well-being. Instead, the evidence must demonstrate something more than the normal life
changes (both good and bad) that occur during the life of a child, and there must be at least some
evidence that the material changes have had or will almost certainly have an effect on the child.
This too will be a determination made on the basis of the facts of each case, with the relevance of
the facts presented being gauged by the statutory best interest factors.” Id. at 513-514.
(emphasis in original); see also Lieberman, 319 Mich. App. at 81-82.
        Thus, before modifying an existing custody order, a trial court is required to find that the
party seeking to modify the custody order has shown, by a preponderance of the evidence, proper
cause or change of circumstances as set forth in MCL 722.27 and under the requisite standards
set forth by this Court in Vodvarka. Lieberman, 319 Mich. App. at 81. Further, although a trial
court analyzing whether proper cause or a change in circumstances has been shown gauges its
determination with reference to the statutory factors regarding the best interests of the child, this
determination is a separate consideration from whether an established custodial environment
exists for the child and whether the child’s best interests support a change from that
environment.1


1
 If the moving party succeeds in establishing by a preponderance of the evidence either proper
cause or a change in circumstances under the requisite standards explained in Vodvarka, the trial
court is then required to evaluate whether there is an established custodial environment for the


                                                -3-
        In this case, the record indicates that the parties have a long and contentious relationship.
From birth, the child has been in the sole physical custody of plaintiff, with defendant having
parenting time with the child. For a time, the parties apparently continued their relationship.
Then, from November 2013 through May 2016, defendant repeatedly moved for custody of the
minor child, each time alleging that plaintiff was preventing him from exercising his parenting
time with the child. In his May 2016 motion for change of custody, defendant also alleged that
plaintiff’s life and housing were unstable and that the child was repeatedly absent or tardy from
school. In response to each motion, the trial court did not significantly modify the existing
custody order and consistently awarded plaintiff sole physical custody of the child.
        But by order entered February 1, 2017, apparently in response to defendant’s May 2016
motion for change of custody and subsequent events, the trial court modified its previous order
from sole physical custody of the child with plaintiff to joint physical custody of the child with
both parents and defendant having the child for the majority of the year. The trial court found
that the child had an established custodial environment with plaintiff, but that upon evaluation of
the factors set forth in MCL 722.23, defendant had met the burden of proving by clear and
convincing evidence that the custody change was in the child’s best interests.
        The trial court,2 however, did not determine whether defendant had proven, by a
preponderance of the evidence, either proper cause or a change of circumstances within the
meaning of MCL 722.27.3 Absent a threshold determination by the trial court that a
preponderance of the evidence demonstrated either proper cause or a change of circumstances,
MCL 722.27 precluded the trial court from modifying the existing custody order. We therefore
reverse the order of the trial court and remand for proceedings consistent with this opinion. We
do not retain jurisdiction.


                                                              /s/ Mark T. Boonstra
                                                              /s/ Patrick M. Meter
                                                              /s/ Michael F. Gadola

child with either or both parents and, if so, whether the proposed change in custody is in the
child’s best interests in light of the statutory best interests factors. Lieberman, 319 Mich. App. 83-
84.
2
  The FOC attorney referee evaluating this case stated on the record during a hearing before the
attorney referee that defendant had shown proper cause and a change of circumstances. The trial
court, however, did not adopt or otherwise reference that finding of the attorney referee. We also
note that in making this determination, the attorney referee did not employ the requisite
standards set forth by this Court in Vodvarka.
3
  The trial court found that there was an established custodial environment for the child with
plaintiff, but that the best interests of the child supported changing that established custodial
environment. This inquiry, however, is distinct from a threshold determination of whether
proper cause or a change of circumstances has been demonstrated by a preponderance of the
evidence, as required by MCL 722.27. We make no determination regarding whether the trial
court properly reached its conclusion regarding the established custodial environment or the best
interests of the child.


                                                -4-